Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 6, 8-11, 65, 66 and 73 are allowable. The restriction requirement between the product and process, as set forth in the Office action mailed on 3/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/6/2020 is withdrawn.  Claims 12, 16, 67-69 and 17, 20, 70-72, directed to method of making the fiber are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 2, 6, 8-12, 16-17, 20 and 65-73 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments are arguments are persuasive to overcome the 35 USC 102 rejection over Esser-Kahn (US20130065042).  Esser-Kahn differs and does not teach a thermally stable polymeric coating in the form of a channel wall.  The structure of a channel wall is described in the specification and is not equivalent to a matrix.  Esser-Kahn teaches the degradable fiber is a solid polymer matrix and the matrix is not in the form of a channel wall.
Applicant’s statement of common ownership is sufficient to overcome the 102(b)(2)(C) rejection over Esser-Kahn (US20130065042). 
Applicant’s amendments and arguments, filed 11/3/2020, with respect to the 35 USC 102 rejections over Moore’s article “Three Dimensional Microvascular Fiber Reinforced Composites” have been fully considered and are persuasive and the rejection is withdrawn.  Moore teaches the degradable fiber is coated in a matrix polymer and not a channel wall as claimed.
Applicant’s amendments and arguments are persuasive to overcome the ODP over US9951221.
Applicant’s amendments of 5/25/2021 are sufficient to overcome the 112(a) and (b) rejections as the claims use language disclosed in the specification, channel wall, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796